Citation Nr: 0334923	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for skin disability, to 
include basal cell carcinoma, asserted as secondary to his 
in-service exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veteran's Appeals  
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to service connection for basal cell carcinoma.  
The veteran perfected a timely appeal of this determination 
to the Board.

The Board notes that although the veteran initially filed a 
claim of service connection for basal cell carcinoma, in his 
statements in support of this claim, he has reported having a 
rash on his arms and elbows.  In light of the veteran's 
contentions, the Board has recharacterized the issue on 
appeal as indicated on the title page.


REMAND

As noted in the introduction, although the veteran initially 
sought service connection for basal cell carcinoma on the 
basis that it was caused by his exposure to Agent Orange 
during service, in a May 2002 statement in support of this 
claim, he essentially asserted that he suffered from a 
chronic and recurrent rash on both his arms and hands; he has 
been diagnosed as having actinic keratosis of the face and 
arms.  As such, the Board concludes that the veteran has 
implicitly expanded the service connection claim to include 
skin disability other than basal cell carcinoma.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

In addition, during the course of this appeal, the veteran 
has not been afforded a VA skin examination to determine 
whether he has a skin disability, including basal cell 
carcinoma, that might be related to or had its onset during 
service.  The Board concludes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)), such an 
examination is necessary to adjudicate this claim, and that 
in the examination report, the examiner should offer an 
opinion as to the likelihood that any skin disability found 
to be present is related to or had its onset during service, 
to include his presumed exposure to Agent Orange.  
38 U.S.C.A. §§ 1116, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In addition, the Board observes that, in adjudicating this 
claim, to date, the RO has not considered the application of 
38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) 
(2003).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

As a final point, the Board notes that in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit came to a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in an April 15, 2002, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim "by May 15, 2002," i.e., within thirty 
days.  Therefore, because this case is being remanded for 
additional development, on remand, the RO must take this 
opportunity to inform the veteran that he has a full year is 
allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any skin 
problems.  This should specifically 
include any outstanding records of his 
treatment by Dr. Daniel Hurd, Dr. Wayne 
Brackenrich and at the Skin Surgery 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any skin disabilities 
found to be present.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin disability found to be 
present, to specifically include basal 
cell carcinoma, is related to or had its 
onset during the veteran's period of 
military service, to include his exposure 
to Agent Orange while serving in Vietnam.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  The 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


